DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 28, 2022. As directed by the amendment: claim 1 and 2 has been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-2 are presently pending in the application.
Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “conical” in claim 1 line 13 is used by the claim to mean “resembling a cone especially in shape” (https://www.merriam-webster.com/dictionary/conical; Accessed on 11/1/2022) and a cone being defined as  “a solid bounded by a circular or other closed plane base and the surface formed by line segments joining every point of the boundary of the base to a common vertex,” according to (https://www.merriam-webster.com/dictionary/cone; Accessed on 11/1/2022) while the accepted meaning is “frusto-conical.” It is clear from Figure 4, Reference number 170, the space of the oral flosser storage space is frusto-conical which is defined as “of the shape of a frustum of a cone” (https://www.merriam-webster.com/dictionary/frustoconical;  Accessed on 11/1/2022). The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, the Examiner is examining the term “conical” as frusto-conical”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over  Kishimoto (JP2005349134 A), in the view of Thomas et al. (US 20080008979 A1)	
Regarding claim 1, Kishimoto discloses an oral cavity washing device (oral cavity washer 1; Figure 1; Paragraph 0018) that washes an oral cavity with a liquid, the oral cavity washing device comprising: a housing (case body 12; Figure 1; Paragraph 0020); a storage space having a tubular shape having a bottom and a top and being located in the housing (storage part 2; Figure 1; Paragraph 0017), the storage space being configured to store the liquid (storage part 2; Figure 1; Paragraphs 0008-0009); and a pump (liquid pump 5; Figure 1; Paragraph 0009 and 0017) housed in the housing to discharge the liquid stored in the storage space (Paragraph 0009), wherein the housing includes: a peripheral wall section constituting at least part of a peripheral wall of the storage space and having a supply port for supplying the liquid from outside the housing into the storage space (short cylindrical part 12b and tank body 15; Figure 1; Paragraph 0020-0021, 0034) and a lid disposed at the bottom of the storage space to be able to entirely open and close a largest opening that is larger in area than any other opening in the housing (tank bottom cover; Figure 1; Paragraph 0021), 
Kishimoto does not disclose the storage space in the housing has an inner peripheral surface of the storage space has a conical shape, and a cross-sectional area orthogonal to a direction from the bottom to the top gradually decreases from the bottom to the top with an advancement in the direction.
However, Thomas teaches the storage space (reservoir 45; Figure 9; Paragraph 0049-0051)  in the housing has an inner peripheral surface of the storage space has a conical shape, and a cross-sectional area orthogonal to a direction from the bottom to the top gradually decreases from the bottom to the top with an advancement in the direction (reservoir 45; Figure 9; Paragraph 0049-0051) (Figure A; Annotated below: Examiner notes: the storage space is decreasing gradually from the bottom to the top of the space (45)).
Therefore, Kishimoto in view of the Thomas are both considered to be analogous to the claimed invention because they are in the same field of oral cavity washer. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the storage space of Kishimoto to include the storage space (reservoir 45; Figure 9; Paragraph 0049-0051)  in the housing has an inner peripheral surface of the storage space has a conical shape, and a cross-sectional area orthogonal to a direction from the bottom to the top gradually decreases from the bottom to the top with an advancement in the direction (reservoir 45; Figure 9; Paragraph 0049-0051) as taught by Thomas.
 It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage shape of Kishimoto to have the shape of the storage space to be frusto-concial shown in Thomas such as because it is well within the skill of the art to design the shape of the storage shape while still providing the purpose of storing fluid (Paragraph 0042 line 4). Applicant places no criticality on one particular shape of the enclosure (pages 20 lines 23-25 of applicant' s specification indicates the claimed shape however no significance to one shape over another is present). Modifying Kishimoto to have the claimed shape dimensions would not have adverse effects on the performance of the device and thus the changing dimensions would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

    PNG
    media_image1.png
    723
    472
    media_image1.png
    Greyscale

Figure A: Adapted Figure 9 from Thomas et al.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Kishimoto (JP2005349134 A), in the view of Mahawar (US 20180035797 A1).
Regarding Claim 2, Kishimoto discloses the oral cavity washing (oral cavity washer 1; Figure 1; Paragraph 0018) according to claim 1, 
an area of the bottom is identical to the largest area of the housing in plan view (bottom 15b; Figure 1 (unlabeled) Examiner notes: one can interpret that the bottom is 15b; Paragraph 0021).
Kishimoto does not disclose the largest opening communicating with the storage space accounts for two thirds or more of the bottom.
However, Mahawar teaches the largest opening communicating with the storage space accounts for two thirds or more of the bottom (base 20 and cap 26 ; Figure 6; Paragraph 0022; Examiner notes: the device has a base that has hollow body forming a base internal compartment and a cap that mechanically fastened to an upper rim of the base (20; Figure 6; Paragraph 0018). 
Therefore, Kishimoto and Mahawar are both considered to be analogous to the claimed invention because they are in the same field of oral cavity washer devices and/or dental floss devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kishimoto to incorporate the largest opening communicating with the storage space accounts for two thirds or more of the bottom (base 20 and cap 26 ; Figure 6; Paragraph 0022)  as taught by Mahawar for the purpose of removing the at least one dental tool from the internal compartment.
Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 1 of the remarks that the objection made on specification should not be amended. Previously, examiner states that in the specification on page 6, line 8, “pair” should read as “pairs.” Former informality applicant response is persuasive, the previous specification objection has been hereby withdrawn. 
Applicant argues on page 1 and 2 of the remarks that none of the cited references disclose or suggest that the housing has an inner peripheral surface of the storage space has a conical shape, and a cross-sectional area orthogonal to a direction from the bottom to the top gradually decreases from the bottom to the top with an advancement in the direction in the new amended claim 1. However, the applicant has amended the rejections and the new 103 rejection stated above addresses the new limitation of the claim. Kishimoto is modified by Thomas to have a “frusto-conical” shape that is in the housing and the cross-sectional area gradually decreases from the bottom to the top with an advancement in the direction (See Annotated Figure A above). The claim limitations are met, and the rejections to claims 1-2 stand. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAAP AHMED ELLABIB/Examiner, Art Unit 4165  

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785